DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FINALITY

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Amendment

Claims 1, 3, 5-7, 11-13, 15 are previously presented.
Claims 2, 4 are cancelled.
Claims 8-10, 16 are withdrawn.
Claim 14 is currently amended.

Claim Objections
Claim 5 objected to because of the following informalities:  Claim 5 appears to include a space (“ “) between the last word of the claim and the period (“.”), such that the claim reads “other .” rather than “other.”
Appropriate correction is required.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
“substrate stage mechanism” does NOT invoke 35 U.S.C. 112(f) because it includes the corresponding structure, materials or acts in the claim language itself (see substrate chuck of independent claim 1).
“mold driver configured to…” is taken to include a motor/servomotor as detailed in the specification as a plurality of motors (see instant specification [0026]).
“measurement device” is taken to invoke 35 U.S.C. 112(f) in accordance with the specification in [0026] as a plurality of position measurement units/force sensors.
“controller” is taken to invoke 35 U.S.C. 112(f) commensurate with the specification as specialized hardware and programming.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 3, 5-6, 11, 13-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 1 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without specialized hardware/controller, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Regarding claim 1, the controller and functions thereof are interpreted in accordance with 35 U.S.C. 112(f) in accordance with the specification as specialized programming and specialized hardware.  
The specification discloses in words the specialized programming (see for example Figs. 4, 8-9; instant specification [0027]) however the specification fails to disclose a specific, specialized hardware (see instant specification [0022] which is directed to a generic controller with CPU and memory). 
.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3, 5-6, 11, 13-15  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim limitation “controller configured to …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
While specialized programming appears included in the instant specification (see for example [0027]) the specialized hardware does not appear in the specification such as to correspond to pure functional claiming.  See MPEP 2181(II)(B) regarding the indefiniteness of when the specialized hardware is not present in an apparatus claim that invokes 35 U.S.C. 112(f) regarding computer implemented functional language.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-7, 11-13 are rejected under 35 U.S.C. 103 as obvious over Kimura (US 2011/0133354) and further in view of Streefkerk (US 2005/0259233).

	Regarding claim 1, Kimura discloses: an imprinting apparatus (see apparatus of title), comprising:
	A substrate stage mechanism (see substrate stage 24 of [0028]) including a substrate chuck (see mold chuck 2 of [0020]) configured to hold the substrate (see [0021]);
	A mold driver (see stage motor 75; linear motors 23a, 23b, and 23c of [0030]) configured to drive the mold (see [0030]);
	A measurement device (see laser interferometers 15a, 15b, 15g of [0023]);
	A controller (see controller 400 of [0028]) configured to control the mold driver (Id.) so that the mold is pressed against the imprint material (see transfer material of [0004]) on the substrate (see substrate of cited portions); to control the measurement device ([0028]) to obtain 
	To control the mold driver so as to press the mold (see [0020]) tilted by the plurality of actuators against the imprint material on the selected region of the substrate for manufacturing.
	See MPEP 2114(IV) regarding the anticipation and obviousness of computer-implemented functional limitations with regards to compact prosecution as well as MPEP 2141.
	Kimura does not disclose: wherein the controller is configured to control the mold driver so that the mold is pressed against the imprint material on the substrate for calibration held by the substrate chuck.
	In the same field of endeavor of lithographic imprinting apparatuses (see title, abs), Streefkerk discloses: wherein the controller is configured to control the mold driver so that the mold is pressed against the imprint material on the substrate for calibration held by the substrate chuck (see controller of [0099], servos/motors of [0093]).
	To add the controller configured for calibration of Streefkerk to the imprint lithographic apparatus of Kimura had the benefit that it improved the performance of the lithographic apparatus (see [0007]) and it improved the stability of the low-frequency frame mountings supporting a part of the projection system (see [0032]), thereby improving the throughput of the apparatus, which was desirable in Kimura.

	Regarding claim 3, the Kimura/Streefkerk combination teaches: wherein the controller generates tilt information based on the height position of each of the plurality of regions of the substrate for calibration held by the substrate chuck (see Kimura [0038] which discloses four 

Regarding claim 5, combination Kimura/Streefkerk teaches: wherein the tilt information contains a plurality of pieces of information (see position and tilt of the substrate of [0038] of Kimura which also corresponds to the position and tilt of the mold chuck) corresponding to a plurality of positions of the mold chuck during a period in which the mold driven by the mold driver and the imprint on the substrate for calibration held by the substrate chuck are in contact with each other (see physical contacting of [0020] of Kimura).

Regarding claim 6, the Kimura/Streefkerk combination teaches: wherein the plurality of positions includes (i) a position in which the mold is pressed (see pressing of [0020] of Kimura) against the imprint material on the substrate and (ii) a position obtained after pressing of the mold against the imprint material is cancelled (see mold release of [0051] of Kimura).

Regarding claim 7, the combination Kimura/Streefkerk discloses: wherein the measurement device comprises a first measurement device configured to measure a tilt of the mold (see [0010] of Kimura, see XYZ relative position measurement sensors of [0032] of Kimura) and a second measurement device (see sensor of [0037] of Kimura) configured to measure a tilt of the substrate (the tilt of the substrate is the same as the substrate stage during operation of the apparatus),
Wherein based on a measurement result by the first measurement device and a measurement result of the second measurement device, the controller generates tilt correction information (see abs, [0010], [0028] – the tile correction information is calculated based on the sensor information because of the dynamic feedback of the apparatus) for correcting a tilt of the 
And adjusts the tilt of the mold in the imprint process based on the tile information and the tilt correction information (see relative position change amount of the mold of [0028]).

Regarding claim 11, the combination Kimura/Streefkerk discloses: wherein the height positions of the substrate for calibration when the mold is in contact with the imprint material depend on the plurality of regions of the substrate for calibration (the broadest reasonable interpretation of the depend on clause is a functional relationship wherein a change in the input, the height position, changes depending on where in the substrate the region is located based on the tilt information – see [0028]-[0029] of Kimura).

Regarding claim 12, the combination Kimura/Streefkerk discloses: wherein the substrate stage is supported by an air bearing (see air springs 12, which is understood as a type of air bearing, of [0032] of Kimura).

Regarding claim 13, in the Kimura reference the height position of the substrate held by the chuck necessarily changes when the mold driven by the driver is pressed against the imprint material, Kimura discloses/renders obvious/reads on this limitation ([0023] regarding the tilting of the structures; [0004] & [0020] regarding the imprint material; Fig. 3).
	
Claims 14-15 are rejected under 35 U.S.C. 103 as being obvious over Kimura (US 2011/0133354) and further in view of Streefkerk (US 2005/0259233), and Kimura 2 (US 2013/0015598).

14, Kimura discloses: wherein the mold has a pattern region (see pattern of [0020]) pressed against the imprint material (Id.) and a cavity (see gap of [0024]) arranged opposite to the pattern region (between the head and scale; see Fig. 5).
The combination Kimura/Streefkerk does not disclose wherein: the mold is deformed into a convex shape towards the substrate for manufacturing when a pressure is applied to the cavity.
In the same field of endeavor of imprint lithography (see title, abs), Kimura 2 discloses: wherein the mold is deformed into a convex shape (see convex pattern of Kimura 2 [0020]) towards the substrate for manufacturing when a pressure is applied to the cavity (the pattern on the mold is always convex and that includes when a pressure is applied to the cavity – If Applicant means that the mold is only convex while pressure is applied to the cavity and not at other times or at no other time, that is not recited in the current claim language/construction).
To add the convex mold of Kimura 2 to the imprinting apparatus of Kimura had the benefit that it allowed for the selection of a known design for its intended use, where the convex mold was a change in shape/configuration of Kimura.  See MPEP 2144.04(IV)(B) regarding the obviousness of changes in shape/configuration.
Furthermore, doing so had the benefit that it held the contact position of the mold in contact with the resin for improved positioning accuracy (see Kimura 2 [0009]), which was desirable in Kimura.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the convex mold of Kimura 2 with the imprinting apparatus of Kimura to arrive at the claimed invention before the effective filing date because doing so was an obvious change in shape/configuration of the mold, and had the benefit that it improved positioning accuracy, which were desirable in Kimura.

15, the combination Kimura/Streefkerk/Kimura 2 discloses: wherein the controller is configured to control the pressing of the mold against the imprint material on the substrate for manufacturing (see Kimura 2 [0021] regarding the mold configuration during manufacturing being convex; see controller of Kimura 2 [0010] and controller 6 of Kimura 2 [0019] regarding the functions of the controller) in a state that the mold is deformed into the convex shape towards the substrate for manufacturing by the pressure being applied to the cavity. 

Response to Arguments

Applicant’s arguments, see Remarks, filed 1/12/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 102 / 35 U.S.C. 103.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743